Supreme Court of Florida
                                   ____________

                                   No. SC17-589
                                   ____________

                            HAROLD GENE LUCAS,
                                 Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 24, 2018]



PER CURIAM.

      We have for review Harold Gene Lucas’s appeal of the circuit court’s order

denying Lucas’s motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Lucas’s motion sought relief pursuant to the United States Supreme Court’s

decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in

Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161

(2017). This Court stayed Lucas’s appeal pending the disposition of Hitchcock v.

State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017). After this
Court decided Hitchcock, Lucas responded to this Court’s order to show cause

arguing why Hitchcock should not be dispositive in this case.

      After reviewing Lucas’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Lucas is not entitled to relief. Lucas

was sentenced to death following a jury’s recommendation for death by a vote of

eleven to one. See Lucas v. State, 613 So. 2d 408, 409 (Fla. 1992).1 Lucas’s

sentence of death became final in 1993. Lucas v. Florida, 510 U.S. 845 (1993).

Thus, Hurst does not apply retroactively to Lucas’s sentence of death. See

Hitchcock, 226 So. 3d at 217. Accordingly, we affirm the denial of Lucas’s

motion.

      The Court having carefully considered all arguments raised by Lucas, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.
QUINCE, J., recused.

PARIENTE, J., concurring in result.


       1. While the jury’s vote recommending a sentence of death is not reflected
in this Court’s opinion on direct appeal, the United States Court of Appeals for the
Eleventh Circuit stated that the jury recommended a sentence of death by a vote of
eleven to one. Lucas v. Sec’y, Dep’t of Corr., 682 F.3d 1342, 1348-49 (11th Cir.
2012); see Appellant’s Br. in Resp. to Show Cause Order, Lucas v. State, No.
SC17-589 (Fla. Oct. 12, 2017), at 3.

                                        -2-
      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for Lee County,
     Joseph Cardwell Fuller, Jr., Judge - Case No. 361976CF000588000ACH

James Vigianno, Capital Collateral Regional Counsel, Ann Marie Mirialakis, and
Ali Andrew Shakoor, Assistant Capital Collateral Regional Counsel, Middle
Region, Temple Terrace, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, and Christina Z. Pacheco, Assistant Attorney
General, Tampa, Florida,

for Appellee




                                        -3-